 Case: 2:20-cv-04745-SDM-KAJ Doc #: 9 Filed: 10/08/20 Page: 1 of 1 PAGEID #: 84




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

JOSEPH M. ANGELO, JR.,

       Plaintiff,                       :    Case No. 2:20-cv-4745

       -vs-                                  Judge Sarah D. Morrison
                                             Magistrate Judge Kimberly A. Jolson
MUSKINGUM COUNTY CHILD
PROTECTIVE SERVICES, et al.,
                                        :
      Defendant.

                                       ORDER

      This matter is before the Court upon consideration of a Report and

Recommendation (R&R) issued by the Magistrate Judge on September 23, 2020.

(ECF No. 3.) In that filing, the Magistrate Judge granted Plaintiff’s request to

proceed in forma pauperis. The Magistrate Judge also performed an initial screen of

the Complaint pursuant to 28 U.S.C. § 1915(e)(2) and recommended that the Court

dismiss Plaintiff’s Complaint in its entirety for failure to state a claim upon which

relief may be granted. (Id.) The time for filing objections has passed, and no

objections have been filed. For the reasons set forth in the R&R, the Court hereby

ADOPTS the R&R (ECF No. 3) and DISMISSES the Complaint (ECF No. 2). The

Clerk is DIRECTED to TERMINATE this case from the docket records of the

United States District Court for the Southern District of Ohio.

      IT IS SO ORDERED.

                                               /s/ Sarah D. Morrison
                                               SARAH D. MORRISON
                                               UNITED STATES DISTRICT JUDGE
